Citation Nr: 0511361	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  01-02 690A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an earlier effective date for an award of 
dependency and indemnity compensation (DIC) benefits, prior 
to July 18, 1995.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1955 to June 
1957, and had essentially continuous active service from 
September 1957 to November 1964.  He died in November 1986.  
The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 rating decision of the 
Regional Office (RO) that denied the appellant's claim for an 
effective date for an award of DIC prior to July 18, 1995.  
By a decision dated in September 2003, the Board continued 
the denial of this claim.  The appellant appealed this 
determination to the United States Court of Appeals for 
Veterans Claims (Court) which, by Order dated January 26, 
2004, granted a Joint Motion for Remand and vacated the 
Board's decision.  In a decision dated in June 2004, the 
Board concluded that clear and unmistakable error was not 
present in that part of a June 1999 rating action that 
assigned July 18, 1995 as the effective date of the award of 
DIC.  The appellant again filed an appeal with the Court 
which, by Order dated November 16, 2004, granted a Joint 
Motion for Remand.  The case is again before the Board for 
appellate consideration.  

The Board notes that the November 2004 Joint Motion 
specifically indicates that the issue of CUE was not properly 
before the Board in the September 2003 decision and is not 
being considered in this determination.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted above, the veteran died in November 1986.  The 
appellant filed VA Form 21-534 in January 1987.  That 
application noted that she was not alleging that the 
veteran's death was related to service.  In addition, it is 
noted that she reported that she had not received any Social 
Security benefits prior to the veteran's death, but that she 
and her children expected to receive such benefits due from 
the date of the veteran's death through the end of that year.  
This suggests that the appellant had filed a claim for Social 
Security Administration benefits based on the veteran's death 
prior to her application for VA death pension benefits.  

Pursuant to 38 U.S.C.A. 5105 (West 2002), an application by a 
survivor on a form jointly prescribed by the Secretary and 
the Commissioner of Social Security, if filed with the Social 
Security Administration, shall be considered a claim for VA 
death benefits.  Thus, it is crucial to ascertain whether the 
appellant filed the proper form with the Social Security 
Administration and, if so, when that form was filed.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim.  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  The record does 
not reflect that the veteran has been provided VCAA notice as 
to the issue on appeal.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  Ensure that all VCAA notice 
obligations have been satisfied with 
regard to the issue on appeal, in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), 38 C.F.R. 
§ 3.159 (2003), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), 38 C.F.R. 
§ 3.159 (2004), and any other applicable 
legal precedent.  Specifically, the 
appellant and his representative should 
be informed of all information and 
evidence needed to substantiate and 
complete the claim, which information and 
evidence, if any, that he is to provide 
and which information and evidence, if 
any, VA will attempt to obtain.  VA must 
also request that the claimant provide 
any evidence in his possession that 
pertains to the claim.  

2.  The RO should contact the Social 
Security Administration and request a 
copy of the application for Social 
Security benefits submitted by the 
appellant following the death of the 
veteran.  If a copy cannot be procured, 
the Social Security Administration should 
provide the number of the form that was 
submitted by the appellant, and specify 
the date the form was received.

3.  If additional evidence is received, 
the RO should readjudicate the 
appellant's claim for an earlier 
effective date for an award of DIC.  If 
the benefit sought remains denied, the RO 
should issue a supplemental statement of 
the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


